Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 23, 2018

                                       No. 04-18-00754-CR

                                  Ashley Nicole Olivia LOPEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR2149
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

        Pursuant to the terms of her plea-bargain agreement, Ashley Nicole Olivia Lopez pled
nolo contendere to possession of a controlled substance and was placed on deferred adjudication
community supervision. She then filed a notice of appeal from the order placing her on deferred
adjudication community supervision. On September 12, 2018, the trial court signed a
certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Lopez timely filed a
notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to this
court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification, has been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). In Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App.
2006), the court of criminal appeals held that “in a plea-bargain case for deferred adjudication
community supervision, the plea bargain is complete at the time the defendant enters his plea of
guilty in exchange for deferred adjudication community supervision.” Thus, Texas Rule of
Appellate Procedure 25.2(a)(2) “will restrict appeal only when the defendant appeals his
placement on deferred adjudication community supervision pursuant to the original plea.” Id.
According to the court, “[u]nder this circumstance, the trial judge certifying the defendant’s right
of appeal may designate the case on the certification form as ‘a plea-bargain case, and the
defendant has NO right of appeal.’” Id. If, however, the defendant filed written motions that
were ruled on before his placement on deferred adjudication community supervision pursuant to
Rule 25.2(a)(2)(A), or obtained permission from the trial court to appeal his placement on
deferred adjudication community supervision pursuant to Rule 25.2(a)(2)(B), then he would have
a right to appeal. Id.

        Here, the clerk’s record, which contains a written plea-bargain agreement, establishes that
in placing Lopez on deferred adjudication community supervision, the trial court complied with
the plea-bargain agreement. Further, the clerk’s record does not include a written motion filed
and ruled upon before trial, nor does it indicate that the trial court gave its permission to appeal.
The trial court’s certification, therefore, appears to accurately reflect that this is a plea-bargain
case and that Lopez does not have a right to appeal. We must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” TEX. R.
APP. P. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Lopez has the right to appeal is made
part of the appellate record by November 26, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court